Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 07/05/2022 have been entered. Claims 1-8 and 9-21 are pending. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Election/Restrictions
Newly submitted claim 21, directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly added claim 21 claims an anisotropic light absorption film formed from a composition having a horizontal alignment agent to align dichroic azo dye, which is distinct from the anisotropic light absorption film as originally  claimed, wherein the dichroic azo dye is aligned by an alignment film (see claims 13-17). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Claims 1-7 and 9-20 are currently under examination on the merits

Claim objection
In the claim 12, line 2, “Formula (A)” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishimura et al (US 2019/0250457, ‘457 hereafter).
Regarding claims 1-8 and 10-20, ‘457 discloses an optical film ([0004]-[0010]) formed from a composition comprising a first dichroic azo dye with a chemical formula reading upon formula (III) as in the present claim 11, a second dichroic azo dye with a chemical formula reading upon chemical formula (II), and a polymer of compound represented by Formula (I), with dyes mass content in the presently claimed range (Examples 1-4, , [0120]-[0130]). ‘457 does not expressly set forth the dyes have solution absorption peak wavelengths, differences of the peak wavelengths of the dyes as in claims 1-4 and 18-20, a crystal structure with a half-width of peak of X-ray diffraction as in claims 5-6, difference of transition temperatures as in claim 7, log P values as in claim 10, and formula A as in claim 12. However, ‘457 discloses that the dyes and polymers being used to make the optical film, are significantly identical to the dyes and polymers being used to make the presently claimed anisotropic light absorption film (See examples of the present application); thus, it is reasonable to expect that the dyes and the optical film of ‘457 would have possessed all the properties of presently claimed anisotropic light absorption film, in absence of an objective showing to the contrary (See MEPE 2112). ‘457 also discloses a laminate comprising the optical film and an alignment film including a polyimide compound or a photoactive compound having photoactive group ([0011]-[0024], [0092]-0098]).
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Katoh et al (US 2016/0340367, of record, ‘367 hereafter).
Regarding claims 1-20, ‘367 discloses an anisotropic light absorption film  formed from a composition ([0010]-[0024], Examples 3-6, Table 3) comprising a first dichroic azo dye with a chemical formula reading upon formula (III) as in the present claim 11, which has a wavelength of maximum absorbance of 400 to 600 nm ([0017]-0019], [0123]-[0131]); a second dichroic azo dye with a chemical formula reading upon chemical formula (II), which has a wavelength of maximum absorbance in the range of 550 to 750 nm ([0013]-[0016], [0105]-[0109], Tables); and a polymer of compound represented by Formula (I) ([0020]-[0021], [0132]-[0141]); wherein the solid content of first dye can be as low as 10% by mass ([0122]). ‘367 does not expressly set forth the dyes have difference of the wavelengths of the dyes as in claims 2-4 and 18-20, a crystal structure with a half-width of peak of X-ray diffraction as in claims 5-6, difference of transition temperatures as in claim 7, log P values as in claim 10, and formula A as in claim 12. However, ‘367 discloses that the dyes and polymers, which are used to make the optical film, are significantly identical to the dyes and polymers being used to make the presently claimed anisotropic light absorption film (See examples of the present application); thus, it is reasonable to expect that the dyes and the optical film of ‘367 would have possessed all the properties of presently claimed anisotropic light absorption film, in absence of an objective showing to the contrary (See MEPE 2112). ‘367 also discloses the thickness of the anisotropic light absorption film can be 0.001 to 2 microns ([0161]). ‘367 further discloses a laminate comprising the anisotropic light absorption film and an alignment film including a polyimide compound or a photoactive compound having photoactive group ([0025]-[0027]), [0162]-[0175]).

Response to Arguments
Applicant's arguments filed on 07/05/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited reference Nishimura does not disclose presently claimed dichroic azo dye because the azo compound of Nishimura has an Q31 being acryloyloxyl group. However, it is examiner’s position that the Chemical formula (II) as presently claimed does not exclude Q31 being acryolyloyl group because the compound of Nishimura also reads upon presently claimed chemical formula (II) with Q31 being Q-L-, wherein Q can be an acyloxy group and L can be a divalent aliphatic hydrocarbon group combining with -O-.  Applicant also argues that the cited reference Katoh fails to disclose amended chemical formula (II) because the chemical formula disclosed by Katoh need to has an azo group, however, this azo group also reads upon instantly claimed chemical formula with Q being hydrogen and L being a divalent aromatic hydrocarbon group. For the reasons set forth above and of record, the claims stand properly rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782